 



EXHIBIT 10(iii)(A)17
(LUCENT LOGO) [y13681y1368101.gif]

     
To:
  Cindy Christy
 
   
From:
  Henry Schacht
 
   
Date:
  January 23, 2001
 
   
Re:
  Officer Severance Policy

This is a challenging time for our company. While I am confident in our ability
to successfully work through the issues we are facing, I am also aware that our
current business climate creates an uncertainty and raises concerns that could
distract you from the turnaround work at hand. To address such concerns, I’m
pleased to inform you that the Board of Directors has approved your eligibility
for enhanced severance coverage in the event your employment is terminated by
Lucent for reasons other than “cause.” This new severance benefit does not apply
to all officers, so I ask that you keep your eligibility confidential.
The severance benefit provides for continuation of salary and target bonus for
24 months if certain events occur. During this 24-month period, your stock
options and restricted stock units will continue to vest. In addition, your
coverage under many of Lucent’s benefit plans, including the medical, dental,
stock purchase and savings plans, will continue as normal. The attached outline
provides further detail of the new severance benefit. If you have any questions
about the terms and conditions of the new severance benefit, please contact Pam
Kimmet at 908-582-8557.
Challenging times can be the most satisfying and rewarding times of our
professional lives. With your help we can take our company to new levels of
success.
Attachment

 



--------------------------------------------------------------------------------



 



Attachment
Officer Severance Policy
Eligibility

•   Lucent or Agere Officer status   •   Participation for new officers is
contingent upon Board/CEO approval   •   Company initiated termination, other
than for “Cause” as defined on page 2   •   Contingent upon signing the
standard, Lucent Release Agreement (including non-compete, non-solicitation
provisions)   •   All payments and benefits listed below will be offset by any
individually negotiated or legally required arrangement

Leave of Absence Payment

•   24 months of base salary and target bonus   •   Base salary will be paid
monthly. Target bonus will be paid annually in December. Both payments are
benefits bearing.

Equity
Stock Options

•   Options continue vesting as scheduled during the 24 month period.   •   At
end of the 24 month period, your employment will end and options will follow
normal termination provisions:

  •   Pension eligible — Keep vested remainder of term; unvested options cancel
    •   Not Pension eligible — 90 days to exercise vested; unvested options
cancel

Restricted Stock

•   Restricted stock continues vesting as scheduled during the 24 month period.

ESPP

•   Your participation will continue through payroll deductions.

Retirement Benefits
Service Pension
Retirement eligible: Your severance pay will count towards your pension. Pension
payments begin after termination of this arrangement.
Not retirement eligible: Deferred vested employees can elect to begin payment at
the termination of this arrangement. The severance period can be used to accrue
service/age toward achieving pension eligibility.
Cash Balance Pension

•   Severance pay will count towards the cash balance plan. The cash balance is
payable at the end of the 24 month period or later at employee election.

401(k)

•   Payroll deductions continue

Health and Welfare Benefits

•   Medical, Dental, Disability, Life Insurance, Car Allowance, Financial
Counseling benefits continue the same as actively employed Officers.   •  
Company credit cards, home office equipment, voice mail and e-mail will be
cancelled at the beginning of the 24 month period.

Termination Provisions

•   In the event you need to terminate this arrangement during the 24 month
leave period for any reason (including conflict with another employer), the
Company may approve the payment of the remaining amount of base salary and
target bonus in a lump sum. The normal “voluntary” termination provisions for
the stock and benefit plans will apply.

Lucent Technologies Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

 



--------------------------------------------------------------------------------



 



Page 2
Officer Severance Policy
Change in Control Provisions

•   Upon or after a Change in Control (as defined in the 1996 Long Term
Incentive Program or its successor plan as in effect immediately before the
Change in Control) this policy will remain in effect.   •   Upon or after a
Change in Control (as defined in the 1996 Long Term Incentive Program or its
successor plan as in effect immediately before the Change in Control), you will
also be entitled to the benefits of this policy if you terminate your employment
within three months of an event constituting Good Reason. Good Reason is defined
as follows:

(i)   the assignment to you by the Board of Directors or another representative
of the Company of duties which represent a material decrease in responsibility
and are materially inconsistent with the duties associated with your position,
any reduction in your job title, or a material negative change in the level of
Officer to whom you report, or   (ii)   a material negative change in the terms
and conditions of your employment, including a reduction by the Company of your
annual base salary or a material decrease in your target opportunity for a Short
Term Incentive Award, or   (iii)   the requirement to change your work location
to one in a different country, even for a comparable or superior position.

“Cause” is defined as:

(i)   violation of Lucent’s code of conduct, Business Guideposts;   (ii)  
conviction of (including a plea of guilty or nolo contendere) of a felony or any
crime of theft, dishonesty or moral turpitude, or   (iii)   gross omission or
gross dereliction of any statutory or common law duty of loyalty to Lucent.

Lucent Technologies Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

 